               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 1 of 15



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA

SARAH McDAVID, EMILY BROWN, on
behalf of themselves and all others similarly
situated,

                         Plaintiffs,                     Case No. 1:18-cv-00245-B

vs.

GAF BUILDING MATERIALS
CORPORATION
d/b/a GAF

                         Defendant



                           ANSWER AND AFFIRMATIVE DEFENSES

           Defendant Building Materials Corporation (“GAF”), by and through its undersigned

counsel, hereby responds to the Class Action Complaint (“Complaint”) filed by Plaintiffs Sarah

McDavid and Emily Brown (collectively, “Plaintiffs”) as follows.

                                       INTRODUCTION

       1.     Plaintiffs bring this class action against Defendant, GAF Building Materials
Corporation, d/b/a GAF (“Defendant”). Defendant operates a roofing shingle and asphalt
material manufacturing facility (the “facility” or “Defendant’s facility), which releases noxious
odors into Plaintiffs’ property causing damages through negligence, gross negligence and
nuisance.

           ANSWER:       GAF admits that it operates a facility that produces asphalt roofing

shingles in Mobile, Alabama. GAF denies the remaining allegations in this paragraph.

                                           PARTIES

       2.      At all times relevant hereto, Plaintiff Sarah McDavid has resided, and intends to
remain, at 20 Audubon Place, which is located at in the City of Mobile, County of Mobile, State
of Alabama.




{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 2 of 15



           ANSWER:       GAF lacks sufficient knowledge or information to admit or deny the

allegations in this paragraph.

       3.     At all times relevant hereto, Plaintiff Emily Brown has resided, and intends to
remain, at16 Elizabeth Place, which is located at in the City of Mobile, County of Mobile, State
of Alabama.

           ANSWER:       GAF lacks sufficient knowledge or information to admit or deny the

allegations in this paragraph.

       4.     Defendant is a Delaware Corporation. Defendant’s principal place of business is
located in New Jersey where it directs, coordinates, and controls its corporate activities.

           ANSWER:       GAF admits the allegations in this paragraph.

        5.     Defendant, through its agents and predecessors constructed, operates and/or
maintains the roofing facility located at 2400 Emogene Street, City of Mobile, County of Mobile,
State of Alabama.

           ANSWER:       GAF admits that it operates a facility that produces asphalt roofing

shingles located at 2400 Emogene Street, City of Mobile, County of Mobile, State of Alabama

(the “Facility”). GAF denies the remaining allegations in this paragraph.

                                  JURISDICTION AND VENUE

        6.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness
Act, 28 U.S.C. § 1332(d), because there are 100 or more Class Members and the aggregate
amount in controversy exceeds Five Million Dollars ($5,000,000.00) exclusive of interest and
costs. Additionally, Class Members are citizens of a state different from the corporate
citizenship of the Defendant and diversity jurisdiction therefore exists pursuant to 28 U.S.C. §
1332. Venue is proper in this Court under 28 U.S.C. 1391(b)(2), because a substantial portion of
the events or omissions giving rise to Plaintiffs’ claims took place in this District, and because
the property that is the subject of this action is situated in this District.

           ANSWER:       This paragraph sets forth legal conclusions to which no response is

required. To the extent a response is required, GAF denies the factual allegations in this

paragraph.




{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 3 of 15



                                    GENERAL ALLEGATIONS

        7.    Defendant’s roofing shingle and asphalt material manufacturing facility is located
in the midtown area of Mobile surrounded by a residential community.

           ANSWER:        GAF admits that the Facility is located in Mobile, Alabama. GAF denies

any remaining allegations in this paragraph.

       8.      The large industrial facility has many elements including, but not limited to the
following: at least two boilers, three silo mineral fillers, two roofing lines, a 25,000 gallon
asphalt storage tank, a 55,000 gallon asphalt storage tank, and another 200,000 gallon asphalt
storage tank.

           ANSWER:        GAF admits that the Facility contains two boilers, three storage silos, two

roofing lines, a 25,000-gallon asphalt storage tank, a 55,000-gallon asphalt storage tank, and a

200,000-gallon asphalt storage tank. GAF denies the remaining allegations in this paragraph.

       9.     Neither of the facility’s roofing lines are incorporated with baghouses to reduce
emissions and only the smallest asphalt storage tank (the 25,000 gallon tank) is equipped with a
thermal oxidizer.

           ANSWER:        GAF admits that the Facility’s 25,000-gallon asphalt storage tank is

equipped with a thermal oxidizer. GAF denies the remaining allegations in this paragraph.

       10.     Due to Defendant’s emissions, Plaintiffs’ property has been, and continues to be,
physically invaded by noxious odors.

           ANSWER:        GAF denies the allegations in this paragraph.

         11.   The noxious odors which enter Plaintiffs’ properties originates from Defendant’s
facility, which is located at 2400 Emogene Street, City of Mobile, County of Mobile, State of
Alabama.

           ANSWER:        GAF denies the allegations in this paragraph.

      12.     In fact, Defendant’s facility has a well documented history of failing to control its
odorous emissions, including but not limited to the following:

           a.      Recently, numerous complaints have been filed with the Alabama Department of
                   Environmental Management (“ADEM”) by residents of the adjacent
                   neighborhood community due to noxious odors attributed to Defendant’s facility.
                   Many of these odors were specifically described as “roofing tar” odors; and




{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 4 of 15



           b.      In October, 2015 he ADEM performed a week-long odor survey on Defendant’s
                   facility, which confirmed the presence of off-site odors attributed to Defendant’s
                   facility.
           c.      In March, 2017 and in response to Defendant’s odors the City of Mobile Council
                   Vice President, Frederick D. Richardson, wrote a letter to the ADEM director,
                   Lance LeFleur requesting that an Air Quality Study be performed in the
                   surrounding community. The ADEM failed to act and instead wrote a letter back
                   to Vice President Richardson stating, in part, that
                          “[GAF’s manufacturing] process generates emissions which have
                          the potential to create additional offensive odors”, but that
                          “ADEM’s rules do not regulate odor.”

           ANSWER:        GAF lacks sufficient information or knowledge to admit or deny the

allegations in subpart (a) of this paragraph. GAF admits that ADEM performed a week-long

survey of the area around the Facility in October of 2015, but denies that such survey confirmed

the presence of off-site odors attributed to the Facility. GAF admits that, in March of 2017, City

of Mobile Council Vice President Frederick D. Richardson wrote a letter to the ADEM director,

Lance LeFleur, regarding air quality issues near the Facility. GAF admits that subpart (c) of this

paragraph contains accurate but selective quotations from Mr. LeFleur’s March 28, 2017 letter to

Mr. Richardson, but denies that Plaintiffs accurately characterize that letter, to which GAF refers

the Court for its full and accurate contents. GAF denies the remaining allegations in this

paragraph.

       13.    Defendant’s operations, and specifically its emissions, have been the subject of
frequent complaints from residents in the adjacent residential area. As a result, approximately
110 households have contacted Plaintiffs’ counsel documenting the odors they attribute to
Defendant’s facility.

           ANSWER:        GAF lacks sufficient information or knowledge to admit or deny the

allegations in this paragraph.

       14.     The Defendant has failed to install and maintain adequate technology to properly
control its emissions of noxious odors. Such failures include, but are not limited to the
following: (1) odor abatement equipment to control emissions in the stack of the “tar making”



{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 5 of 15



process; (2) filtration and/or oxidation equipment to regulate emissions from the facility asphalt
storage tanks; and (3) the facility’s failure to equip its roofing lines with baghouses.

           ANSWER:        GAF denies the allegations in this paragraph.

                                        CLASS ALLEGATIONS

        15.    Plaintiffs bring this action individually and on behalf of all persons as the Court
may determine to be appropriate for class certification, pursuant to Rule 23 of the Federal Rules
of Civil Procedure.

           ANSWER:        GAF admits that Plaintiffs purport to bring this action individually and on

behalf of a putative class pursuant to Rule 23 of the Federal Rules of Civil Procedure. GAF

denies that Plaintiffs allege claims suitable for class adjudication pursuant to Rule 23, and denies

any remaining allegations in this paragraph.

A.         Definition of the Class

           16.     Plaintiffs seek to represent a Class of persons preliminarily defined as:

           Any and all individuals who owned or occupied residential property at any
           time beginning in 2015 to present that are located within one (1) mile of the
           property line boundary of Defendant’s facility.

         The definitional boundary is subject to modification as discovery will disclose the location
of all class-members. Plaintiffs reserve the right to propose one or more sub-classes if discovery
reveals that such subclasses are appropriate.

           ANSWER:        GAF admits that Plaintiffs seek to represent a putative class as defined in

this paragraph. GAF denies that Plaintiffs allege claims suitable for class adjudication pursuant

to Rule 23, and denies any remaining allegations in this paragraph.

B.         Numerosity

        17.     The members of the Class are so numerous that joinder of all parties is clearly
impracticable. To date, approximately 110 households have already contacted Plaintiffs’ counsel
to document their experiences with odors they attribute to Defendant’s facility. Further, it is
Plaintiffs’ Counsel’s information and belief that there are thousands of households within
Plaintiff’s proposed class.




{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 6 of 15



           ANSWER:        GAF lacks sufficient information or knowledge to admit or deny the

allegations in the second and third sentences of this paragraph. GAF denies the remaining

allegations in this paragraph.

C.         Commonality

       18.     Numerous common questions of law and fact predominate over any individual
questions affecting Class members, including, but not limited to the following:

           a.      whether and how Defendant intentionally, recklessly, willfully, wantonly,
                   maliciously, grossly and negligently failed to construct, maintain and operate the
                   facility;
           b.      whether Defendant owed any duties to Plaintiffs;
           c.      which duties Defendant owed to Plaintiffs;
           d.      which steps Defendant has and has not taken in order to control its emissions
                   through the construction, maintenance and operation of its facility;
           e.      whether and to what extent the facility’s emissions were dispersed over the class
                   area;
           f.      whether it was reasonably foreseeable that Defendant’s failure to properly
                   construct, maintain and operate the facility would result in an invasion of
                   Plaintiffs’ property interests;
           g.      whether the degree of harm suffered by Plaintiffs and the class constitutes a
                   substantial annoyance or interference; and

           h.      the proper measure of damages incurred by Plaintiffs and the Class.

           ANSWER:        GAF denies the allegations in this paragraph.

D.         Typicality

       19.      Plaintiffs have the same interests in this matter as all the other members of the
Class, and their claims are typical of all members of the Class. If brought and prosecuted
individually, the claims of each Class member would require proof of many of the same material
and substantive facts, utilize the same complex evidence including expert testimony, rely upon
the same legal theories and seek the same type of relief.

           ANSWER:        GAF denies the allegations in this paragraph.

        20.    The claims of Plaintiffs and the other Class members have a common cause and
their damages are of the same type. The claims originate from the same failure of the Defendant
to properly construct, maintain and operate the facility.

           ANSWER:        GAF denies the allegations in this paragraph.


{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 7 of 15



        21.    All Class members have suffered injury in fact as a result of the invasion of their
properties by noxious odors emitted from Defendant’s facility, causing damage in the form of
losses to property values.

           ANSWER:        GAF denies the allegations in this paragraph.

E.         Adequacy of Representation

        22.     Plaintiffs’ claims are sufficiently aligned with the interests of the absent members
of the Class to ensure that the Class claims will be prosecuted with diligence and care by
Plaintiffs as representatives of the Class. Plaintiffs will fairly and adequately represent the
interests of the Class and do not have interests adverse to the Class.

           ANSWER:        GAF denies the allegations in this paragraph.

        23.    Plaintiffs have retained the services of counsel who are experienced in complex
class action litigation, and in particular class actions stemming from invasions of industrial
emissions. Plaintiffs’ counsel will vigorously prosecute this action and will otherwise protect and
fairly and adequately represent Plaintiffs and all absent Class members.

           ANSWER:        GAF lacks sufficient information or knowledge to admit or deny the

allegations in this paragraph.

F.         Class Treatment Is the Superior Method of Adjudication

        24.    A class action is superior to other methods for the fair and efficient adjudication
of the controversies raised in this Complaint because:

           a.      Individual claims by the Class members would be impracticable as the costs of
                   pursuit would far exceed what any one Class member has at stake;
           b.      Little or no individual litigation has been commenced over the controversies alleged
                   in this Complaint and individual Class members are unlikely to have an interest in
                   separately prosecuting and controlling individual actions;
           c.      The concentration of litigation of these claims in one forum will achieve efficiency
                   and promote judicial economy; and
           d.      The proposed class action is manageable.

           ANSWER:        GAF denies the allegations in this paragraph.

                                        CAUSE OF ACTION I

                         COMMON LAW AND STATUTORY NUISANCE

           24.     Plaintiffs restate allegations 1 through 23 of this Complaint as if fully rewritten
herein.



{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 8 of 15



           ANSWER:        GAF restates and incorporates by reference its answers to paragraphs 1

through 241 above as if fully set forth herein.

       25.    The noxious odors, which entered Plaintiffs’ property originated from the facility
constructed, maintained and operated by Defendant.

           ANSWER:        GAF denies the allegations in this paragraph.

        26.     The noxious odors invading Plaintiffs’ property are indecent and offensive to the
senses, and obstruct the free use of their property so as to substantially and unreasonably
interfere with the comfortable enjoyment of life and property.

           ANSWER:        GAF denies the allegations in this paragraph.

        27.    Defendant owed, and continues to owe, a duty to Plaintiffs to prevent and abate
the interference with the invasion of the private interests of the Plaintiffs.

           ANSWER:        GAF denies the allegations in this paragraph.

        28.      By constructing and then failing to reasonably repair and/or maintain its facility,
Defendant has intentionally and negligently caused an unreasonable invasion of Plaintiffs’
interest in the use and enjoyment of their property.

           ANSWER:        GAF denies the allegations in this paragraph.

        29.     Defendant knew or should have known that its behavior would damage and
interfere with Plaintiffs’ free enjoyment of their property.

           ANSWER:        GAF denies the allegations in this paragraph.

      30.     As a foreseeable, direct and proximate result of the foregoing conduct of
Defendant, Plaintiffs suffered damages to their property as alleged herein.

           ANSWER:        GAF denies the allegations in this paragraph.

       31.    Plaintiffs suffer harm relating to the use and enjoyment of their land and property,
and decreased property values.

           ANSWER:        GAF denies the allegations in this paragraph.

           32.     Plaintiffs did not consent to the invasion of their property by noxious odors.

           ANSWER:        GAF denies the allegations in this paragraph.


1
 Plaintiffs’ Complaint erroneously contains two paragraphs numbered 24. For consistency, GAF has
preserved Plaintiffs’ numbering in its answer.


{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 9 of 15



        33.     By causing noxious odors produced and controlled by Defendant to physically
invade Plaintiffs’ land and property, Defendant intentionally, recklessly, and negligently created
a nuisance which substantially and unreasonably interfered with Plaintiffs’ use and enjoyment of
their property.

           ANSWER:        GAF denies the allegations in this paragraph.

       34.      Whatever social utility Defendant’s facility provides is clearly outweighed by the
harm suffered by the Plaintiffs and the putative class, who have on frequent occasions been
deprived of the full use and enjoyment of their properties and have been forced to endure
substantial loss in the value of their properties.

           ANSWER:        GAF denies the allegations in this paragraph.

       35.     The damage Defendant caused to Plaintiffs’ properties was injurious to health,
indecent or offensive to the senses, an obstruction to the free use of property, and interfered with
the comfortable enjoyment of life or property, constituting a nuisance.

           ANSWER:        GAF denies the allegations in this paragraph.

       36.     Defendant’s substantial and unreasonable interference with Plaintiffs’ use and
enjoyment of their property constitutes a nuisance for which Defendant is liable to Plaintiffs for
all damages arising from such nuisance, including compensatory, exemplary, and punitive relief
since Defendant’s actions were, and continue to be, intentional, willful, malicious and made with
a conscious disregard for the rights of Plaintiffs, entitling Plaintiffs to compensatory and punitive
damages.

           ANSWER:        GAF denies the allegations in this paragraph.

                                  CAUSES OF ACTION II AND III

                            NEGLIGENCE AND GROSS NEGLIGENCE

           37.     Plaintiffs restate allegations 1 through 36 of this Complaint as if fully rewritten
herein.

           ANSWER:        GAF restates and incorporates by reference its answers to paragraphs 1

through 36 above as if fully set forth herein.

        38.    Defendant negligently and improperly constructed and/or maintained and/or
operated the facility such that it has caused the invasion of noxious odors onto Plaintiffs’ homes,
land, and property on occasions too numerous to mention.

           ANSWER:        GAF denies the allegations in this paragraph.




{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 10 of 15



       39.     As a direct and proximate result of Defendant’s negligence and gross negligence
in constructing and/or maintaining and/or operating the facility, Plaintiffs’ property, on occasions
too numerous to mention, has been invaded by noxious odors.

           ANSWER:        GAF denies the allegations in this paragraph.

      40.     As a further direct and proximate result of the foregoing conduct of the
Defendant, Plaintiffs suffered damages to their property as alleged herein.

           ANSWER:        GAF denies the allegations in this paragraph.

       41.     The invasion and subsequent damages suffered by Plaintiffs were reasonably
foreseeable by the Defendant.

           ANSWER:        GAF denies the allegations in this paragraph.

       42.      By failing to properly construct, maintain and operate its facility, Defendant failed
to exercise the duty of ordinary care and diligence, which it owes to Plaintiffs, so noxious odors
would not invade Plaintiffs’ property.

           ANSWER:        GAF denies the allegations in this paragraph.

       43.     A properly constructed, operated, and maintained facility will not emit noxious
odors into neighboring residential areas.

           ANSWER:        GAF denies the allegations in this paragraph.

        44.     By failing to construct, maintain and operate its facility, Defendant has
intentionally caused the invasion of Plaintiffs’ property by noxious odors.

           ANSWER:        GAF denies the allegations in this paragraph.

       45.    Defendant knowingly breached its duty to exercise ordinary care and diligence
when it improperly constructed, maintained and operated the facility and knew, or should have
known upon reasonable inspection that such actions would cause Plaintiffs’ property to be
invaded by noxious odors.

           ANSWER:        GAF denies the allegations in this paragraph.

        46.     As a direct and proximate result of the failure of Defendant to exercise ordinary
care, Plaintiffs’ residences were invaded by noxious odors causing and constituting damage to
their properties.

           ANSWER:        GAF denies the allegations in this paragraph.

       47.    The conduct of Defendant in knowingly allowing conditions to exist which
caused noxious odors to physically invade Plaintiffs’ property constitutes gross negligence as it
demonstrates a substantial lack of concern for whether an injury resulted to Plaintiffs’ property.


{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 11 of 15



           ANSWER:         GAF denies the allegations in this paragraph.

       48.     Defendant’s gross negligence was malicious and made with a wanton or reckless
disregard for the property of Plaintiffs, which entitles Plaintiffs to an award of compensatory,
exemplary, and punitive relief.

           ANSWER:         GAF denies the allegations in this paragraph.

                                         PRAYER FOR RELIEF

           GAF denies that Plaintiffs are entitled to any of the relief sought in the Complaint.



                                                     ***


                                       AFFIRMATIVE DEFENSES

           Without admitting the truth of any allegations in the Complaint and without assuming

any burden of proof not imposed by law, GAF asserts the following affirmative defenses to the

Complaint and the claims for relief stated therein:

           1.       Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of

limitations.

           2.       Plaintiffs’ claims are barred, in whole or in part, because they have no private

right of action to abate or seek recovery on the basis of a public nuisance.

           3.       Plaintiffs’ claims are barred, in whole or in part, by the doctrine of acquiescence.

Among other things, Plaintiffs knowingly stood by without complaint or objection to the harm

allegedly caused as asserted in the Complaint.

           4.       Plaintiffs’ claims are barred, in whole or in part, pursuant to Ala. Code § 6-5-

127(a) because the Facility is a manufacturing or industrial plant that has been in operation for

more than one year during which it has not been found by a court of competent jurisdiction to be

a nuisance.




{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 12 of 15



           5.       Plaintiffs’ claims are barred, in whole or in part, by the doctrine of nuisance by

prescription. To the extent Plaintiffs establish a nuisance arising from GAF’s activities at issue

in the Complaint, those activities were open, adverse, continuous, and of like kind and degree for

a period of ten years with Plaintiffs’ knowledge and/or acquiescence.

           6.       Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

Among other things, Plaintiffs unreasonably delayed in asserting the claims alleged in the

Complaint and are therefore barred from seeking their requested relief.

           7.       Plaintiffs’ claims are barred, in whole or in part, because any alleged harm or

damages incurred by Plaintiffs were caused by the acts or omissions of persons or entities other

than GAF, and those acts or omissions constitute an intervening or superseding cause. For

instance, other facilities and sources in the general area at issue caused or contributed to the

odors alleged in the Complaint.

           8.       Plaintiffs’ claims are barred, in whole or in part, because their claims, including

claims for injunctive relief, are moot. Operations at the Facility will permanently cease in or

around August of 2019. (See ECF No. 36.)

           9.       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of assumption of

the risk and/or coming to the nuisance. Plaintiffs were aware of the alleged nuisance before

purchasing, renting, or otherwise moving onto the property affected by the alleged nuisance.

           10.      To the extent GAF’s activities that allegedly caused or contributed to the alleged

nuisance are regulated by local, state, or federal law, Plaintiffs’ claims are barred because GAF

has fully complied with all laws and regulations applicable to the activities at issue.

           11.      Plaintiffs lack standing because they have not suffered any injury in fact.




{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 13 of 15



           12.      Plaintiffs’ claims are barred, in whole or in part, under the doctrine of set-off.

The Facility and GAF’s activities in Mobile, Alabama have added value to the community and

positively impacted the value of Plaintiffs’ property, which must be considered and set-off

against any alleged damages. Further, to the extent Plaintiffs leased or purchased their properties

for reduced prices because of allegedly offensive odors caused by the Facility, any damages must

be set-off by those amounts.

           13.      Plaintiffs’ claims are barred, in whole or in part, by the economic loss doctrine.

           14.      Plaintiffs’ claims are barred, in whole or in part, due to Plaintiffs’ own actions,

omissions, or negligence.

           15.      Plaintiffs’ claims are barred, in whole or in part, because GAF’s alleged acts or

omissions were not committed willfully, knowingly, or recklessly.

           16.      To the extent Plaintiffs suffered any damages, those damages were caused, in

whole or in part, by the acts or omissions of persons or entities other than GAF, and any recovery

from GAF should be reduced in proportion to the degree of fault attributed to those other persons

or entities.

           17.      Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver and

estoppel.

           18.      Plaintiffs’ claims are barred, in whole or in part, because they failed to mitigate

their alleged damages.




{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 14 of 15



Dated: March 1, 2019
                                         Respectfully Submitted:

                                         /s/ Jarrod J. White
                                         Jarrod J. White
                                         Cabaniss, Johnston, Gardner, Dumas & O'Neal LLP
                                         63 South Royal Street
                                         Suite 700
                                         Mobile, AL 36602
                                         Phone: (251) 415-7310
                                         Fax: (251) 415-7350
                                         Email: jjw@cabaniss.com


                                         Michael Dockterman (pro hac vice)
                                         Cal R. Burton (pro hac vice)
                                         Libretta P. Stennes (pro hac vice)
                                         Jeffrey W. Sanford (pro hac vice)
                                         Steptoe & Johnson LLP
                                         115 S. LaSalle, Suite 3100
                                         Chicago, Illinois 60603
                                         Phone: (312) 577-1300
                                         Fax: (312) 577-1370
                                         Email: mdockterman@steptoe.com
                                         Email: cburnton@steptoe.com
                                         Email: lstennes@steptoe.com
                                         Email: jsanford@steptoe.com

                                         Attorneys for Defendant




{M0276394.1}
               Case 1:18-cv-00245-JB-B Document 43 Filed 03/01/19 Page 15 of 15



                                    CERTIFICATE OF SERVICE

           I hereby certify that on March 1, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send a notice of electronic filing to all

counsel of record in this action.


                                                /s/        Jarrod J. White




{M0276394.1}                                          15
